DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Neil M. Barnes on 03/09/2021.
The application has been amended as follows: 
Claim 25, line 3: article “a” has been deleted and replaced with article -- the --.
Claim 25, lines 9-10: the phrase “or a surface of a component that provides a contact surface between the flange and the platform.” has been deleted.
Claim 40, line 3: article “a” has been deleted and replaced with article -- the --.
Claim 40, lines 8-9: the phrase “or a surface of at least one component between the at least one flange and the platform” has been deleted.
Claim 40, line 12: the first and second recitations of the word “module” has been deleted and replaced with the word -- body --.
Claim 40, line 14: the first recitation of article “the” has been deleted and replaced with the word -- each --.
Claims 13, 14, 15, 37, 38, 39, 49 and 52 have been cancelled.

Rejoinder
Claims 1 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18, 19, 22, 23 and 24 depending on allowed claim 1 and claim 33 depending on allowed claim 25; previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 	Claims 18, 19, 22, 23, 24 and 33 are rejoined and allowed.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
A reference line to be introduced in the drawings pointing to the divider with reference numeral (145).   

Important Note: Applicant is advised that replacement sheets of corrected drawing needs to be submitted after the mailing date of this Notice of Allowance in order to avoid abandonment of the application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the toe space body includes at least two sections and the at least two sections are separated by a divider, wherein the divider provides additional stiffness for the toe space module or an additional surface operable for attaching the toe space module to the platform; and wherein the toe space module is symmetric about the divider” in addition to the rest of the limitations of claims 1 and 25 and the recitation “wherein the toe space body includes at least two sections and the at least two sections are separated by a divider, wherein the divider provides additional stiffness for the toe space body or an additional surface operable for attaching the toe space body to the platform; and wherein each toe space module is symmetric about the divider”; in addition to the rest of the limitations of claim 40 reads over the prior art. Where the prior art have elements what can be interpreted as a divider, the toe space modules of the prior art cannot be interpreted as being “symmetric about the divider”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634